PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of
Bahar, Bamdad
Application No. 15/800,259
Filed: November 1, 2017
Attorney Docket No. ITP/486NP                  
:
:
:                        DECISION ON PETITION
:
:

	
This is a decision on the petition under 37 CFR 1.137(a), filed August 8, 2021, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the non-final Office action mailed July 25, 2019, which set a shortened statutory period for reply of three (3) months.  No extensions of time under the provisions of 37 CFR 1.136(a) was obtained.  Accordingly, the application became abandoned on October 26, 2019. The Office mailed a Notice of Abandonment on February 21, 2020.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an amendment, (2) the petition fee of $1050.00, and (3) a proper statement of unintentional delay.

This application is being referred to the Technology Center. The decision for the refund petition filed August 10, 2021 will be mailed separate. 

This application is being referred to the Technology Center Art Unit 1794 for review of the amendment filed August 8, 2021. 

Telephone inquiries concerning this decision should be directed to Paralegal Specialist Debra Wyatt at (571) 272-3621.


/DEBRA WYATT/Paralegal Specialist, OPET